DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on July 23, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the PMI information corresponding to the target antenna port group is associated with an M-dimensional codebook and wherein M is an integer equal to a quantity of antenna ports in the target antenna port group, as recited in independent claims 1, 7 and 10.
With regards to claims 1, 7 and 10, the closest prior art reference of record, Qu et al. (US Publication 2012/0176939), discloses obtain precoding matrix indicator (PMI) information of the first-type reference signal corresponding to the target antenna port group and cause the transmitter to send the PMI information to the base station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472